DETAILED ACTION
This action is responsive to the application No.16/048,780 filed on 07/30/2018.
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Amendment
Applicant's arguments received on 06/26/2020 in which claims 16, 23, 31-32 and 36-37 are amended, claims 16, 23 and 31 are independent claims. Claims 16-32, 34, and 36-37 have been examined and are pending in this application. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 16, 18-19, 21-23, 25-26, 29, 31 and 36-37 are rejected under 35 U.S.C. 103 as being unpatentable over Hsu (US 2014/0263959 A1; hereinafter ‘Hsu’), in view of Marathe (US 2005/0224979 A1; hereinafter ‘Marathe’). 
Regarding independent claim 16, Hsu’s Figs. 7-10 discloses a method for forming the complementary metal-oxide-semiconductor (CMOS) image sensor structure, comprising:
providing a substrate (302, [0034]) having a frontside (top surface of substrate 302) and a backside (bottom surface of substrate 302);
forming an interconnect structure (all elements from dielectric layers 704c, 704d and 704a, see Fig. 7-9, [0036]) over the frontside (top surface of substrate 302) of the substrate (302);
forming a plurality of pixel (100, [0034]) over the backside (510, Fig. 10, [0051]) of the substrate (302) or over the bonding layer; and
Hsu does not explicitly disclose
forming an anti-acid layer over the interconnect structure;
forming a bonding layer over the anti-acid layer;
providing a first conductive bump structure interfacing a first portion of the bonding layer and a second conductive bump structure interfacing a second portion of the bonding layer, wherein the anti-acid layer contiguously extends from under the first conductive bump structure to under the second conductive bump structure;
Marathe’s Fig. 5 discloses forming an anti-acid layer (the combination of conductive interconnect structure 85/87, Fig. 5, [0036] (Note: paragraph 0036 and 0039 of Marathe shown the layer 85 containing metal nitride and layer 87 containing metal. This conductive interconnect structure 85/87 include the material as the anti-acid layer 146 includes a metal nitride layer 142 and a metal layer 144, see the application specification paragraph 0026. Therefore, the conductive interconnect structure 85/87 
forming a bonding layer (89A, Fig. 5, [0036]) over the anti-acid layer (85/87);
Marathe’s Fig. 5 discloses the structure of interconnection the etch stop layer 85 contiguously extends from under the conductive bump structure 89A and etch stop layer 85 forming over the metal feature 81 (see Fig. 5, [0038-0039]). Therefore, it would be obvious to applies the anti-acid layer (85) as etch stop layer direct contact under the bond pads 204 of figure 6-9 of Hsu reference for disclose the step “providing a first conductive bump structure interfacing a first portion of the bonding layer and a second conductive bump structure interfacing a second portion of the bonding layer, wherein the anti-acid layer contiguously extends from under the first conductive bump structure to under the second conductive bump structure”.   
It would have been obvious for one of ordinary skill in the art before the effective filing of the claimed invention to applied the teachings of Marathe to teachings of Hsu such as applied the anti-acid layer (85/87) (Marathe Fig. 5) of Marathe direct contact under the bond pads 204 (Hsu Fig. 6-9) of Hsu. One of ordinary skill in the art would have been motivated to make this modification in order provide the anti-acid layer function as etch stop layer to stop the etching process and barrier function as block the impurity diffusion pass through it.
Regarding claim 18, Hsu’s Figs. 7-10 discloses the method for forming the CMOS image sensor device structure as claimed in claim 16, but does not explicitly disclose wherein 
forming the anti-acid layer over the interconnect structure:

forming a metal layer over the metal nitride layer.
Marathe’s Fig. 5 discloses forming the anti-acid layer (85/87) over the interconnect structure (Fig. 5, [0036]) comprises:
forming a metal nitride layer (85, [0036]), tantalum nitride, over the interconnect structure ([0039]); and
forming a metal layer (87, [0039]) over the metal nitride layer (85, [0039]).
It would have been obvious for one of ordinary skill in the art before the effective filing of the claimed invention to shown the metal nitride layer and metal layer material are suitable material that well known to use for etch stop layer and barrier layer as modified as claim 16 above    
Regarding claim 19, Hsu in view of Marathe disclose the method for forming the CMOS image sensor device structure as claimed in claim 16, wherein 
forming the anti-acid layer (85/87, Marathe) over the interconnect structure (Fig. 5, [0036], Marathe) comprises:
covering a top surface of the interconnect structure (see Fig. 5).
Regarding claim 21, Hsu’s Figs. 7-10 discloses the method for forming the CMOS image sensor device structure as claimed in claim 16, but does not explicitly disclose wherein 
the forming the bonding layer includes forming a conductive layer including aluminum or copper.

It would have been obvious for one of ordinary skill in the art before the effective filing of the claimed invention to applied the teachings of Marathe to teachings of Hsu such forming a conductive layer 88 including copper (Marathe Fig. 5) of Marathe direct contact under the bond pads 204 (Hsu Fig. 6-9) of Hsu. One of ordinary skill in the art would have been motivated to make this modification in order to provide the conductive contact including copper is low cost, high quality of the deposit film, and higher resistance to electromigration.
Regarding claim 22, Hsu’s Figs. 7-10 discloses the method for forming the CMOS image sensor device structure as claimed in claim 21, but does not explicitly disclose wherein 
the conductive layer directly interfaces a metal portion of the anti-acid layer.
Marathe’s Fig. 5 discloses the conductive layer (88, see Fig. 5) directly interfaces a metal portion (any portion of layer 87 direct contact with layer 88, Fig. 5) of the anti-acid layer (85/87, see rejection of claim 16 above).
It would have been obvious for one of ordinary skill in the art before the effective filing of the claimed invention to applied the teachings of Marathe to teachings of Hsu such forming conductive layer 88 directly interfaces a metal portion 87 of the anti-acid layer 85/87 (Marathe Fig. 5) of Marathe direct contact under the bond pads 204 (Hsu Fig. 6-9) of Hsu. One of ordinary skill in the art would have been motivated to make this modification in order to reduced contact resistance and high conductivity structures.

Regarding independent claim 23, Hsu’s Figs. 7-10 discloses a method for forming the complementary metal-oxide-semiconductor (CMOS) image sensor structure, comprising:
providing a substrate (302, [0034]) having a frontside (top surface of substrate 302) and a backside (bottom surface of substrate 302);
forming an interconnect structure (all elements from dielectric layers 704c, 704d and 704a, see Fig. 7-9, [0036]) over the frontside (top surface of substrate 302) of the substrate (302), wherein the interconnect structure has an upper surface (see Fig. 7) providing a first portion (left or right of 714, [0036]) of a metal layer (714, [0036]), a dielectric layer (704d, [0036]) extending between the first portion and a second portion (left or right of 714, [0036]) of the metal layer (714, see Fig. 7);
forming another feature over (800, see Fig. 7-8) the bonding layer (204, [0036]) wherein the another feature (800) is one of another substrate (802, [0037]) having another interconnect structure (the combination of 818/820/202/816, [0037]) and a plurality of pixels disposed thereon or a conductive structure (818 or 820, [0037]).
Hsu does not explicitly disclose
forming an anti-acid layer over the interconnect structure, wherein the anti-acid layer physically interfaces the upper surface including the first portion of the metal layer, the second portion of the metal layer, and the dielectric layer extending between the first and second portions;
forming a bonding layer over the anti-acid layer; and
Marathe’s Fig. 5 discloses forming an anti-acid layer (the combination of conductive interconnect structure 85/87, Fig. 5, [0036] (Note: paragraph 0036 and 0039 of Marathe shown the layer 85 containing metal nitride and layer 87 containing metal. This conductive interconnect structure 85/87 include the material as the anti-acid layer 146 includes a metal nitride layer 142 and a metal layer 144, see the application specification paragraph 0026. Therefore, the conductive interconnect structure 85/87 anticipation as an anti-acid layer of applicant(s)), and the conductive interconnect structure 85/87 forming over the interconnect structure (see Fig. 5, [0036]), wherein the anti-acid layer (the combination of conductive interconnect structure 85/87, Fig. 5) physically interfaces the upper surface (see Fig. 5) including the first portion (left or right of layer 86, [0036]) of the metal layer (layer 86, [0036]), the second portion (left or right of layer 86, [0036]) of the metal layer (layer 86, [0036]), and the dielectric layer (801, [0036]) extending between the first and second portions (the portion of layer 801 between left or right portion of layer 86);
forming a bonding layer (89A, Fig. 5, [0036]) over the anti-acid layer (85/87);
It would have been obvious for one of ordinary skill in the art before the effective filing of the claimed invention to applied the teachings of Marathe to teachings of Hsu such as applied the anti-acid layer (85/87) (Marathe Fig. 5) of Marathe direct contact under the bond pads 204 (Hsu Fig. 6-9) of Hsu. One of ordinary skill in the art would have been motivated to make this modification in order provide the anti-acid layer function as etch stop layer to stop the etching process and barrier function as block the impurity diffusion pass through it.
Regarding claim 25, Hsu in view of Marathe disclose the method of claim 23, but do not teach wherein 
the forming the anti-acid layer (85/87, Marathe, see rejection of claim 23 above) includes: a metal layer (87, [0039], Marathe) and a metal nitride layer (85, [0036] , Marathe).
Regarding claim 26, Hsu in view of Marathe disclose the method of claim 25, wherein 
the metal nitride layer is tantalum nitride (TaN) (TaN, [0036], Marathe) and the metal layer is tantalum (Ta) (Ta, [0036], Marathe).
Regarding claim 29, Hsu’s Fig. 7-13 discloses the method of claim 23, wherein 
the forming the another feature (700, [0050]) includes forming a bump structure (1208, Fig. 13, [0060], Note: paragraph 0060 shown a connector 1208 such as wire gold stud bump. Therefore, element 1208 is consider as bump structure make connector with an external device) over the bonding layer (204/206, [0048]) on the substrate (302 on die 700, see Fig. 13).
Regarding independent claim 31, Hsu’s Fig. 7-13 discloses a method for forming a semiconductor device, comprising: providing a substrate (802, [0037]) having a transistor (804, [0037]) and an interconnect structure (the combination of 818/820/202/816, [0037]) disposed over substrate (802) and interconnecting features of the transistor (see Fig. 8);
forming a passivation layer (see Fig. 8) with a conductive structure (the conductive connected with gate electrode of transistor 804) within the passivation layer conductive forming in and connected with gate electrode of transistor 804); and 
depositing a conductive bump (1208, Fig. 13, [0060]) over the conductive structure (conductive element formed inside of the control circuit die 800, see Fig. 13).
Hsu does not explicitly disclose
Marathe’s Fig. 5 discloses forming an anti-acid layer (the combination of conductive interconnect structure 85/87, Fig. 5, [0036] (Note: paragraph 0036 and 0039 of Marathe shown the layer 85 containing metal nitride and layer 87 containing metal. This conductive interconnect structure 85/87 include the material as the anti-acid layer 146 includes a metal nitride layer 142 and a metal layer 144, see the application specification paragraph 0026. Therefore, the conductive interconnect structure 85/87 anticipation as an anti-acid layer of applicant(s)) including a metal layer (87, [0036]) and a metal nitride layer (85, [00376]) over the interconnect structure (Fig. 5, [0036]), wherein the anti-acid layer (85/87) contiguously extends from over a first metal feature of the interconnect structure to over a second metal feature of the interconnect structure, wherein the first metal feature and the second metal feature are coplanar (Note: the etch stop layer 85 contiguously extends from under the conductive bump structure 89A and etch stop layer 85 forming over the metal feature 81 (see Fig. 5, [0038-0039]). Therefore, it would be obvious to applies the anti-acid layer (85) as etch stop layer direct contact under the bond pads 204 of figure 6-9 of Hsu reference for disclose the step “providing step contiguously extends from over a first metal feature of the interconnect structure to over a second metal feature of the interconnect structure, wherein the first metal feature and the second metal feature are coplanar”;
forming a conductive bonding layer (89A, Fig. 5, [0036]) over the anti-acid layer (85/87);
It would have been obvious for one of ordinary skill in the art before the effective filing of the claimed invention to applied the teachings of Marathe to teachings of Hsu such as applied the anti-acid layer (85/87) (Marathe Fig. 5) of Marathe direct contact under the bond pads 204 (Hsu Fig. 6-9) of Hsu. One of ordinary skill in the art would have been motivated to make this modification in order provide the anti-acid layer function as etch stop layer to stop the etching process and barrier function as block the impurity diffusion pass through it.
Regarding claim 36, Hsu in view of Marathe discloses the method of claim 31, wherein 
the forming the anti-acid layer (85/87) includes the metal nitride layer (85, tantalum nitride (TaN), [0036]), wherein the metal nitride layer (85) directly interfaces the first metal feature and the second metal feature (Note: anti-acid layer (85) as etch stop layer direct contact under the bond pads 204 of figure 6-9 of Hsu reference for disclose the step “directly interfaces the first metal feature and the second metal feature”.
Regarding claim 37, Hsu in view of Marathe disclose the method of claim 36, wherein 
the forming the anti-acid layer (85/87) includes forming the metal layer (87, [0036]) directly on the metal nitride layer (87, [0036]).
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Hsu (US 2014/0263959 A1; hereinafter ‘Hsu’), in view of Marathe (US 2005/0224979 A1; hereinafter ‘Marathe’), and further in view of Sasaoka (US 2010/0136366 A1; hereinafter ‘Sasaoka’). 
Regarding claim 17, Hsu in view Marathe disclose the method for forming the CMOS image sensor device structure as claimed in claim 16, but does not explicitly disclose wherein 
forming the anti-acid layer and forming the bonding layer are performed in the same chamber. 
Sasaoka’s Fig. 2 teaches forming the anti-acid layer (the combination of layer 3/4 that is an anti-acid layer, see Fig. 2, [0070]) and forming the bonding layer (2, [0070]) are performed in the same chamber ([0070]). 
It would have been obvious for one of ordinary skill in the art before the effective filing of the claimed invention to applied the teachings of Sasaoka to teachings of Hsu such as applied the step forming the anti-acid layer and forming the bonding layer are performed in the same chamber (Sasaoka Fig. 2) of Sasaoka to modified CMOS device (Hsu Figs. 7-8) of Hsu. One of ordinary skill in the art would have been motivated to make this modification in order to reduce the manufacturing time and the manufacturing cost.
Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Hsu (US 2014/0263959 A1; hereinafter ‘Hsu’), in view of Marathe (US 2005/0224979 A1; hereinafter ‘Marathe’), and further in view of Neelakantan (US 2015/0205041 A1; hereinafter ‘Neelakantan’).
Regarding claim 27, Hsu and Marathe disclose the method of claim 25, but do not teach wherein 
the metal nitride layer is titanium nitride (TiN) and the metal layer is titanium (Ti).
Neelakantan’s Fig. 7-8 discloses the metal nitride layer is titanium nitride (TiN) ((see paragraph [0018-0020]) and the metal layer is titanium (Ti) (see [0022]).
It would have been obvious for one of ordinary skill in the art before the effective filing of the claimed invention to applied the teachings of Neelakantan to teachings of Hsu such as applied the an anti-acid layer 120/122 (Neelakantan Fig. 7-8) of Neelakantan over the interconnect structure (Note: all elements from dielectric layers 704c, 704d and 704a, see Fig. 7-9) (Hsu Fig. 7-9 of Hsu) such as replaced the sensor bond pads 204 and package bond pads 714 and the sensor bond pads 206 and package bond pads 816 of Hsu reference by bonding layer 128 over the anti-acid layer 120/122 of Neelakantan that it was a known suitable alternative way of connecting to the one used by the primary reference. One of ordinary skill in the art would have been motivated to make this modification in order to well known the material function as bonding material.
Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Hsu (US 2014/0263959 A1; hereinafter ‘Hsu’), in view of Marathe (US 2005/0224979 A1; hereinafter ‘Marathe’), and further in view of Wan (US 2014/0042299 A1; hereinafter ‘Wan’). 
Regarding claim 30, Hsu in view of Marathe disclose the method of claim 29, but do not teach wherein 
the bump structure is disposed in a passivation layer over the interconnect structure.
Wan’s Fig. 10 teaches the bump structure (262, [0032]) is disposed in a passivation layer (258, [0032]) over the interconnect structure (the layer between layer 144 and 220, see Fig. 10).
It would have been obvious for one of ordinary skill in the art before the effective filing of the claimed invention to applied the teachings of Wan to teachings of Hsu such as applied the bump structure is disposed in a passivation layer over the interconnect structure (Wan Fig. 10) of Wan to modifier the CMOS device (Hsu Figs. 7-8) of Hsu. One of ordinary skill in the art would have been motivated to make this modification in order to provide electrically couple of stack chip with external device.
Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Hsu (US 2014/0263959 A1; hereinafter ‘Hsu’), in view of Marathe (US 2005/0224979 A1; hereinafter ‘Marathe’), and further in view of Chen (US 2013/0277785 A1; hereinafter ‘Chen’).
Regarding claim 32, Hsu in view of Marathe disclose the method of claim 31, wherein 
the forming the anti-acid layer (85/87, [0036]),
Hsu in view of Marathe do not explicitly disclose 
the anti-acid layer physically interfaces the first metal feature and the second metal feature and physically interfaces a dielectric material between the first metal feature and the second metal feature.
Chen’s Fig. 10-11 discloses wherein the anti-acid layer (the conductive RDL layer 63, [0044]) physically interfaces the first metal feature (external connectors 65 (left/right), [0044]) and the second metal feature (external connectors 65 (left/right), [0044]) and physically interfaces a dielectric material (67, [0044]) between the first metal feature and the second metal feature See Fig. 10-11).
It would have been obvious for one of ordinary skill in the art before the effective filing of the claimed invention to applied the teachings of Chen to teachings of Hsu such as applied the interconnect structure has an upper surface providing a first portion of a metal layer, a dielectric layer extending between the first portion and a second portion of the metal layer (Chen Fig. 10-11) of Chen over the interconnect structure (Hsu Fig. 7-10) of Hsu. One of ordinary skill in the art would have been motivated to make this modification in order provide the external connections and passivation processes are performed (Chen, [0044]).
Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Neelakantan (US 2015/0205041 A1; hereinafter ‘Neelakantan’), in view of Hsu (US 2014/0263959 A1; hereinafter ‘Hsu’), and further in view of Liao (US 5,514,908; hereinafter ‘Liao’).
Regarding claim 34, Hsu in view of Marathe disclose the method of claim 31, wherein 
the forming the anti-acid layer (85/86, [0036], Marathe, see rejection of claim 23 above) and the forming the conductive bonding layer (89A, Fig. 5, [0036], Marathe, see rejection of claim 23 above),
Hsu in view of Marathe do not explicitly disclose 
the forming the anti-acid layer and the forming the conductive bonding layer are performed in-situ.
Liao’s Fig. 6a teaches the step forming titanium layer 30 and low density titanium nitride layer 32 are preferably performed in situ with one another (see col 10, line 1-12).
It would have been obvious for one of ordinary skill in the art before the effective filing of the claimed invention to apply the teachings of Liao to teachings of Neelakantan such as applied the step forming titanium layer 30 and low density titanium nitride layer 32 are preferably performed in situ (Liao Fig. 6a) of Liao to forming the anti-acid layer (85/87) and the forming the conductive bonding layer (89A) of CMOS device (Marathe Figs. 5) of Marathe that it was a known suitable alternative way to the one used by the primary reference. It is noted that the different if the anti-acid layer and the conductive bonding layer are performed in-situ, that would have been understood the complementary metal-oxide-semiconductor (CMOS) image sensor structure will not significantly change the resulting structure.
Response to Arguments
Applicant’s arguments with respect to claims 16, 18-19, and 21-22 have been considered but are moot because a new reference (Marathe figure. 5 and Chen figures. 10-11) combination with prior art of record have been applied to remedy any argued deficiencies.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Long H Le whose telephone number is (571) 272-2769. The examiner can normally be reached on M-F 8:30 AM - 7:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on (571) 272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
                                                                                                                                                                                                   
/KENNETH PARKER/Supervisory Patent Examiner, Art Unit 2815                                                                                                                                                                                                        



/LONG H LE/
Examiner, Art Unit 2815